TACO MEE, Circuit Judge.
Plaintiff is an alien, resident in this state; defendant, a corporation organized and resident in the state of New Jersey. The actions were brought in the state court (New York), and summons served here. Defendant has removed the causes, and motion is made to remand them.
Since plaintiff is an alien, the action, if brought in a federal court, could have been maintained only in the district of the residence of defendant. It is contended, therefore, that the removal is not into the “proper district,” agreeably to the requirement of the statute. It is not necessary to discuss the question. The effect of the various decisions referred to by counsel is to leave the question a doubtful one. When there is any doubt about jurisdiction of the federal court, it is the practice in this circuit to remand the cause. Plant v. Harrison (C. C.) 101 Fed. 307.
Motions granted.